EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Messina on 08/20/2021.

The application has been amended as follows: 

15. (Canceled)





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “(c) adjusting the position of the mounting/demounting device entirely manually with respect to exactly one of either the first or the second direction;  (e)by a controller, at the same time as step (c), continuously and entirely automatically adjusting the position of the mounting/demounting device with respect to only the other one of the either first or second direction, in dependence of the initial reference position and the manually adjusted position of the mounting/demounting device in the exactly one of the either first or second direction “ fail to render the claimed invention obvious or anticipated in light of the prior art in record. For instance, US8783326 discloses a mounting/demounting device having both manual and automatic operation however the mounting/demounting  tool may be manually or automatically adjusted.(9:31-40) Therefore ‘3326 fails to disclose “adjusting the position of the mounting/demounting device entirely manually with respect to exactly one of either the first or the second direction;  (e)by a controller, at the same time as step (c), . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Arman Milanian/
Examiner
Art Unit 3723







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723